Title: To Thomas Jefferson from Justin Pierre Plumard Derieux, 10 April 1806
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Staunton, Augusta Cty. ce 10. avril 1806.
                        
                        
                              Ayant recu dernierement de France un assortiment de plusieurs qualités de grains, qui me
                            paroissent Superieurs aux notres, J’ay L’honneur de vous en adresser quelques uns de chaque espece, en vous priant de me
                            marquer si vous en desirés une plus grande quantité, parceque je pourois vous en procurer avant le tems des semailles
                            prochaines.
                        
                             Les désagrements de ma Situation dans les tristes montagnes de Greenbriar ne faisant chaque
                            jour que s’augmenter, nous avons prie le parti ma femme et moi de venir avec nos 4. plus jeunes. nous fixer dans le
                            Voisinage de Staunton, ou nous allons tenir une academie pour enseigner aux Jeunes demoiselles La Langue française,
                            ouvrages a L’Eguille, et autres accomplissements necessaire a leur education; nous y avons L’encouragement des premiers de
                            cette ville, et nous flattons d’en obtenir une amelioration que nous eussions inutilement esperé, d’un travail que mon
                            age, et mes frequentes doulleurs de rhumatisme ne me permettoient pas de continuer. Mon gout pour Lagriculture est
                            toujours le même, mais en y perdant l’aide de mes enfants, et démuni de moyens pour le remplacer, j’ai eté contraint
                            d’adopter un genre d’occupation ou il ne me sera pas necessaire.
                        
                             Mde. Derieux a L’honneur de vous presenter L’assurance de son plus profond respect et J’ai
                            celui d’être dans les mêmes Sentiments, Monsieur Votre trés humble et trés obeist Serviteur
                        
                            P. Derieux
                            
                        
                    